DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the device claims in the reply filed on May 26, 2022 is acknowledged.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-23, 26-28, 32, 33, and 36 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. PG Pub. No. 2012/0071857 A1 to Goldfarb et al. or, in the alternative, under 35 U.S.C. 103 as obvious over Goldfarb in view of U.S. PG Pub. No. 2006/0004286 A1 to Chang et al.
Regarding claim 21, Goldfarb discloses an apparatus comprising: (a) a handle assembly, wherein the handle assembly comprises: (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115); (i) a body (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115); and (ii) an actuator (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115); (b) a guide tube assembly extending distally from the handle assembly, wherein the guide tube assembly comprises a rigid member and a malleable member (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115); and (c) a wire slidably disposed in the guide tube assembly, wherein the wire has a distal end including at least one sensor, wherein the sensor is configured to cooperate with a navigation system to provide image guided navigation of anatomical structures within a patient, wherein the wire is coupled with the actuator, wherein the actuator is movable relative to the body to move the wire relative to the guide tube assembly (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115).
Examiner notes it appears that Goldfarb’s sensor in para 82 cooperates with a navigation system to provide image guided navigation of anatomical structures within a patient.  However, in the alternative, Examiner notes that Chang discloses a similar sinus treating and imaging device, wherein a sensor cooperates with a navigation system to provide image guided navigation of anatomical structures within a patient (see para 7-12, 19-23, and 75).
It would have been obvious to one of skill in the art to have combined the teachings of Goldfarb and Chang because doing so would predictably allow guidewire positions to be intuitively displayed on a medical image to guide a surgeon during a procedure.
Regarding claim 22, Goldfarb discloses a device, wherein the at least one sensor includes a position sensor (see para 82).
Regarding claim 23, Goldfarb discloses a device, wherein the position sensor includes a coil, wherein the coil is responsive to movement of the distal end of the wire in an electromagnetic field (see para 82, noting that the coil of Goldfarb is capable of performing the intended use of being responsive to movement).
Examiner also notes that Chang discloses a device, wherein the position sensor includes a coil, wherein the coil is responsive to movement of the distal end of the wire in an electromagnetic field (see para 7-12, 19-23, and 75).
It would have been obvious to one of skill in the art to have combined the teachings of Goldfarb and Chang because doing so would predictably allow guidewire positions to be intuitively displayed on a medical image to guide a surgeon during a procedure.
Regarding claim 26, Goldfarb discloses a device, wherein the distal end of the wire has a ball tip, wherein the at least one sensor is integrated into the ball tip (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 80, 82, 83, and 115, noting a spherical tip reads on a ball and that the coil is in the ball reads on an integrated sensor).
Regarding claim 27, Goldfarb discloses a device, wherein the malleable member comprises an inner tube, wherein the rigid member comprises an outer sheath (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115).
Regarding claim 28, Goldfarb discloses a device, wherein the inner tube defines a plurality of lumens, wherein a first lumen of the plurality of lumens is configured to guide the wire along a length of the guide tube assembly as the wire translates within and relative to the inner tube (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115).
Regarding claim 32, Goldfarb discloses a device, wherein the actuator is configured to drive the wire between a proximal position relative to the guide tube assembly and a distal position relative to the guide tube assembly, wherein the distal end of the wire is flush with a distal end of the guide tube assembly when the wire is in the proximal position, wherein the distal end of the wire is distal to the distal end of the guide tube assembly when the wire is in the distal position (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115).
Examiner notes that claim 32 merely recites intended uses of the device and the device of Goldfarb is capable of performing said intended uses.
Regarding claim 33, Goldfarb discloses a device, wherein the actuator comprises a rotatable member operable to rotate the wire within the guide tube assembly (see para 93-95).
Regarding claim 36, Goldfarb discloses a device, comprising: (a) a handle assembly, wherein the handle assembly (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115) comprises: (i) a body (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115), and (ii) an actuator (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115); (b) a guide tube assembly extending distally from the handle assembly, wherein the guide tube assembly comprises a rigid member and a malleable member wherein the malleable member extends distally from the rigid member, wherein the malleable member defines at least first and second lumens (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115); and (c) a wire slidably disposed in the first lumen of the malleable member, wherein the wire has a distal end that includes a position sensor, wherein the position sensor is configured to cooperate with a navigation system to provide image guided navigation of anatomical structures within a patient, wherein the wire is coupled with the actuator, wherein the actuator is movable relative to the body to move the wire relative to the guide tube assembly to a position that is distally past a distal end of the malleable member (see Figs. 1-6, 17, and 18 and para 61-66, 73-75, 78, 82, 83, and 115).
Examiner notes it appears that Goldfarb’s sensor in para 82 cooperates with a navigation system to provide image guided navigation of anatomical structures within a patient.  However in the alternative, Examiner notes that Chang discloses a similar sinus treating and imaging device, wherein a sensor cooperates with a navigation system to provide image guided navigation of anatomical structures within a patient (see para 7-12, 19-23, and 75).
It would have been obvious to one of skill in the art to have combined the teachings of Goldfarb and Chang because doing so would predictably allow guidewire positions to be intuitively displayed on a medical image to guide a surgeon during a procedure.
Examiner also finds that Chan discloses multiple lumens throughout the Chang device for the purpose of providing working channels and channels for wires (see Fig. 4 and para 75).
It would It would have been obvious to one of skill in the art to have combined the teachings of Goldfarb and Chang because doing so would predictably allow for a working channel and wired communication with the sensor of Goldfarb.
Claim Rejections - 35 USC § 103
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb and Chang as applied to claim 21 above, and further in view of U.S. PG Pub. No. 2006/0210605 A1 to Chang et al (hereinafter Chang 605).
Regarding claims 24 and 25, Chang 605 discloses a similar medical device for treating the sinus, wherein the at least one sensor includes an ultrasound sensor (see para 171 and 224).
It would have been obvious to one of skill in the art to have used an ultrasound sensor for tracking because doing so would be an obvious substitution for a coil-based tracking system as both would provide tracking.  Additionally, using an ultrasound sensor would provide the added benefit of internal imaging capabilities to better guide a surgical procedure.  Lastly, including both a position sensor and an ultrasound sensor would provide the dual benefits of enhancing safety by redundancy and providing ultrasound imaging.
Claims 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb and Chang as applied to claims 21 and 28 above, and further in view of Makower et al.
Regarding claim 29, Makower discloses a similar sinus treating medical device, wherein the body comprises a luer port in fluid communication with a suction source and a second lumen of the plurality of lumens, wherein the second lumen is configured to provide suction to the distal end of the inner tube (see Figs. 5, 6, and 8 and associated text and para 150-156 and 166-168).  Examiner also takes Official Notice that luer ports are well known connection ports in the art.
It would have been obvious to one of skill in the art to have combined the teachings of Goldfarb and Makower because doing so would provide suction to remove unwanted material in the sinuses.  Additionally, using a luer port would have been an obvious substitution for a port because doing so would predictably provide a common place connection in the medical tubing arts.
Regarding claim 31, Makower discloses a similar sinus treating medical device, wherein the rigid member includes a preformed rigid bend (see Fig. 6C and para 10).
It would have been obvious to one of skill in the art to have combined Goldfarb and Andreas because doing so would predictably and beneficially allow the device to be placed in the curved orifices of the sinuses.
Examiner notes that a change in shape has also been found to be a mere obvious improvement over the prior art.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb, Chang, and Makower as applied to claim 29 above, and further in view U.S. Patent No. 4,681,094 A to Rolnick.
Regarding claim 30, Rolnick in combination with Makower and Goldfarb discloses a similar surgical device, wherein the body further includes a suction port that is in fluid communication with the second lumen, wherein the suction port is located at a position that enables an operator to selectively cover and uncover the suction port while simultaneously operating the actuator with the same hand that is used to selectively cover and uncover the suction port (see Fig. 9 and col 7 ln 30-51).
It would have been obvious to one of skill in the art to have combined Goldfarb, Makower, and Rolnick because doing so would predictably and beneficially allow a user to control suction and the amount of suction pressure.
Claims 34, 35, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb and Chang as applied to claims 32 and 36 above, and further in view of U.S. PG Pub. No. 2005/0149159 A1 to Andreas et al.
Regarding claims 34, 35, 37, and 38, Andreas discloses a similar handled medical device for advancing a surgical device, wherein the handle assembly includes a plurality of position indicators, wherein the position indicators comprise a first indicator and a second indicator, wherein the first indicator is associated with the proximal position, wherein the second indicator is associated with the distal position; wherein the first and second indicators comprise at least one of visual indicators or tactile feedback features; wherein the handle assembly provides a plurality of position indicators, wherein the position indicators comprise a first position indicator and a second position indicator, wherein the first position indicator is associated with a proximal position, wherein the second position indicator is associated with a distal position; and wherein the plurality of position indicators further comprises a third position indicator, wherein the third position indicator is associated with the actuator and the wire being located in an intermediate position, wherein the intermediate position is positioned between the distal position and the proximal position (see abstract, Figs. 1 and 9, and para 14-16, 59-64, 75, and 76).
It would have been obvious to one of skill in the art to have combined Goldfarb and Andreas because doing so would predictably and beneficially inform a user of how far the tip of the Goldfarb device has been advanced into the patient.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb, Chang, and Andreas as applied to claim 38 above, and further in view of Rolnick.
Regarding claim 39, Rolnick in combination with Goldfarb discloses a similar surgical device, wherein the body includes a suction port that is in fluid communication with the second lumen of the malleable member, wherein the suction port is located at a position that enables an operator to selectively cover and uncover the suction port while simultaneously operating the actuator with the same hand that is used to selectively cover and uncover the suction port (see Fig. 9 and col 7 ln 30-51).
It would have been obvious to one of skill in the art to have combined the teachings of Goldfarb and Rolnick because doing so would provide suction to remove unwanted material in the sinuses.  It would have been obvious to one of skill in the art to have combined Goldfarb and Rolnick because doing so would predictably and beneficially allow a user to control suction and the amount of suction pressure. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the allowed claims of U.S. Patent No. 10,362,965. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims are a more specific embodiment of the present generic claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793